Citation Nr: 0801755	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-34 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to an increase in a 10 percent rating for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from April 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
that denied service connection for PTSD and denied an 
increase in a 10 percent rating for headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on an 
alleged stressor occurring during his period of service.   
His available service personnel records indicate that he was 
not awarded decorations evidencing combat.  He had one year, 
three months, and 4 days of foreign and/or sea service.  The 
veteran served on the USS Coral Sea from July 1969 to October 
1970.  

His service medical records do not show treatment for PTSD.  
Such records do show treatment for depression in April 1970 
and May 1970.  The September 1970 separation examination 
report indicated that the veteran's psychiatric evaluation 
was normal.  

Post-service private and VA treatment records show treatment 
for disorders including psychiatric disorders and PTSD.  

The veteran has essentially reported one stressor.  In a 
statement received in November 2004, he indicated that while 
serving aboard the USS Coral Sea, he was one of perhaps fifty 
other seamen who witnessed a fatal accident of a fellow 
shipmate who was cut in half when a cable broke and hit him 
dead on.  The veteran stated that the shipmate's name escaped 
him.  

In a December 2004 response to a PTSD questionnaire, the 
veteran reported that he was working in the engine room, but 
up in the boatswains locker, and that the ship's anchor was 
dropped and a seaman was caught up in the wire and was 
squeezed in half by the weight of the anchor.  The veteran 
stated that he was nearby and he heard the seaman scream and 
that when he looked over, the seaman was dead.  He indicated 
that he and others saw the seaman tied up in the cable.  The 
veteran reported that such incident occurred in 1969 or 1970.  

In a November 2005 statement, the veteran indicated that he 
wanted to try to provide the best date for the incident that 
occurred on the USS Coral Sea in 1969.  He stated that it 
must have been in the summer of 1969 because they were coming 
back from Vietnam when it occurred.  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
alleged stressor through official sources such as the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
and/or the Naval Historical Center.  Therefore, an attempt to 
verify the veteran's alleged stressor and to obtain relevant 
deck logs should be made.  

As to the veteran's claim for an increased rating for 
headaches, the Board observes that he was last afforded a VA 
neurological examination in December 2005.  The diagnosis was 
post-traumatic headaches.  

In the statement received in November 2004, the veteran 
reported that he was receiving disability benefits from the 
Social Security Administration (SSA) because of his PTSD.  He 
submitted a copy of an SSA award letter at that time.  The 
veteran also submitted a private treatment report regarding 
headaches dated in July 2005 which he apparently obtained 
from the SSA.  In his November 2005 statement, the veteran 
also referred to a SSA authorization form for their records.  
When the VA is put on notice, through the veteran's 
application, of the existence of SSA records, the VA must 
seek to obtain those records before proceeding with the 
appeal.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the SSA 
records may be relevant to his claims, they must be obtained.  

In light of the need to get the SSA record and as the veteran 
has not been afforded a VA examination for over two years, 
and there is possible question as to the current severity of 
his service-connected headaches, the Board finds that an 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, all VA 
treatment records regarding PTSD and the 
service-connected headaches since 
September 2005 should be obtained.  All 
records obtained must be added to the 
claims folder.

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with all 
related SSA decisions.  

3.  Request verification from official 
sources, such as the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official sources such as the 
Naval Historical Center, for the 
veteran's claimed stressor relating to a 
seaman being killed on the USS Coral Sea 
in the summer (July, August, and 
September) of 1969.  The deck logs for 
that period should also be obtained.  If 
more detailed information is needed for 
this research, the veteran should be 
given an opportunity to provide it.

4.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of the verified stressor.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The physician 
should clearly identify each psychiatric 
disability that the veteran currently has, 
to include PTSD.  Only if evidence 
corroborating the occurrence of any 
claimed in-service stressful experience(s) 
is received, the examiner should render an 
opinion regarding the currently diagnosed 
PTSD as a result of the verified 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
explain how the diagnostic criteria are 
met, to include specific comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).

5.  Schedule the veteran for the 
appropriate VA examination to determine 
the severity of his service-connected 
headaches.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies should be performed. The 
examiner should comment as to whether the 
veteran's symptoms result in 
characteristic prostrating attacks on an 
average of once a month over the past 
several months. Also, the examiner should 
comment on whether his symptoms result in 
very frequent, completely prostrating and 
prolonged attacks.  Additionally, the 
examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected migraine 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly with respect to 
employment.  If the examiner determines 
that it simply is not feasible to respond 
to any of the above questions, then he/she 
should explain why this is not possible.  
The complete rationale for all opinions 
expressed should be discussed, and 
relevant information from the claims file 
identified.  

6.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for PTSD and entitlement to an 
increase in a 10 percent rating for 
headaches.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

